Exhibit 10.6
 
 
 
 
February 21, 2013






Groupo Sierra Alta, S.A.S.
Cra. 7A No. 123-24 Of. 303
Bogota, Colombia


JOINT VENTURE AGREEMENT


WHEREAS, BlueFire Equipment Corporation, a Delaware Corporation (hereafter
"BFEC") has developed and patented intellectual property relating to improved
PDC drill bits, has tested the drill bits in the United States and demonstrated
superior performance with such PDC bits; and


WHEREAS, Groupo Sierra Alta, S.A.S., a Colombian Company (hereafter "GSA") has
substantial expertise and relationships in oil and gas exploration, production
and drilling, and will act as a sales and marketing team to lease and sell BFEC
equipment; and


WHEREAS, the parties wish to pool financial and operational resources in a newly
formed Colombian joint venture;


NOW THERFORE, for ten dollars and other good and valuable consideration the
parties hereby agree as follows:


 
I.
Corporate Formation. The parties shall form a Colombian Corporation (hereafter
"BFCC") and issue the stock according to the following ownership percentage;
BlueFire Equipment Corporation-51% , Groupo Sierra Alta, S.A.S.-49%.



 
II.
Corporate Purpose. The purpose of the joint venture will be to market, rent,
sell, distribute and service oilfield equipment developed by BFEC throughout
South America. Sales outside of South America will be subject to approval by
BFEC.



 
III.
Capital Contributions. BFEC will loan $50,000 to BFCC upon formation, and may
advance additional working capital to BFCC from time to time. The amount and
terms of future capital advances will be unanimously agreed upon by the
shareholders of BFCC.



 
IV.
Inventory. BFCC will purchase PDC drill bits and other oilfield equipment from
BFEC at BFEC's cost. BFCC inventory will be warehoused in the Free-Trade Zone in
Bogata, Colombia at a location operated by GSA. BFCC will pay shipping fees,
logistics, nationalization charges, custom clearance, insurance, taxes, tariffs
and all other expenses associated with transporting equipment from Houston,
Texas to the Free-Trade Zone and subsequently to its customers in Colombia.



 
V.
Payment, Shipping, and Title. Payment for BFEC equipment will be made in full at
the time BFCC places an order. Upon completion of manufacture, BFEC will deliver
oilfield equipment FOB to either the Barbour's Cut or Bayport Terminal in the
Port of Houston, as determined by BFCC at the time of placing an order. All
right, title and interest shall transfer to BFCC once the equipment is signed
for by an authorized agent of BFCC.

 
 
 
 
-1-

--------------------------------------------------------------------------------

 

 
 
VI.
Revenues and Costs. All expenses associated with the business shall be paid from
the gross revenues of BFCC. Such cost include but are not limited to:
manufacturing, sales and marketing, shipping, accounting, legal, financing
(interest on debt), general and administrative, etc.  It is contemplated that
the predominance of the initial capitalization of $50,000 will be used to fund
purchase orders and arrange for transportation of equipment to Colombia. As
such, the members do not foresee expenses exceeding revenues. However, should
this occur, a cash call would be put to a vote pursuant to section VII.



 
VII.
Pro-rata Cash Calls and Distributions. The amount and terms of Pro-rata Cash
Calls on shareholders of BFCC will be unanimously agreed upon by shareholders of
BFCC. BFCC will maintain reasonable cash balances to fund capital investments
and operating expenses, and will distribute excess cash on a pro-rata basis to
its shareholders. However, cash distributions will not be made until all Capital
Contributions and Pro-rata Cash Calls made from shareholders have been repaid to
the advancing parties.



 
VIII.
Authority. All agreements are subject to approval via a unanimous vote of the
shareholders of BFCC.  Assets and receivables shall not be encumbered without a
unanimous vote of the shareholders of BFCC. Expenses greater than $1,000 shall
be preapproved by a unanimous vote of the shareholders of BFCC.



 
IX.
Responsibilities of BFEC.



 
a.
Furnish its oilfield equipment at cost to BFCC for the purpose of leasing and
selling such equipment to operators and drillers primarily located in South
America.



 
b.
Manage the sourcing and manufacturing of various sizes of its equipment and make
modifications as necessary to meet the needs of clients.



 
X.
Responsibilities of GSA.



 
a.
Leading all sales and marketing efforts in South America.



 
b.
Manage a storage facility to inventory equipment in the Free-Trade Zone in
Bogota, Colombia until leased or sold, and shipped to various customers.



 
c.
Manage shipping and logistics of bringing equipment into South America, as well
as manage accounting, financial reporting, banking, payables and receivables.



 
XI.
BFEC and GSA agree to host weekly conference calls to review sales calls,
business development activities, and improve the sales process. BFEC and GSA
further agree to make available all financial and operational records to the
other upon request.

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
the same instrument.

 
 
-2-

--------------------------------------------------------------------------------

 
In witness of the above, each party to this Joint Venture Agreement has caused
it to be executed as of the date indicated below.
 
 
 
BlueFire Equipment Corporation
Groupo Sierra Alta, S.A.S.
       
Approved by: __________________________
Approved by: __________________________
       
Name & Title: William A. Blackwell, President
Name & Title: Antonio Florez, General Manager
       
Date:_________________________________
Date:_________________________________


 
 
 
 
 
 
 
 
 
 
 
 

 
 
-3-

--------------------------------------------------------------------------------

 









